United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LOUIS STOKES MEDICAL CENTER,
Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1762
Issued: May 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2010 appellant, through his representative, filed a timely appeal from the
June 3, 2010 merit decision of the Office of Workers’ Compensation Programs, which denied his
pulmonary injury claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s occupational exposure to mold on March 7, 2006 caused
a pulmonary injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In the first appeal of this case,2 the Board noted that there was no dispute that appellant
was exposed to mold on March 7, 2006 in the course of his employment.3 The Board found,
however, that the medical opinion evidence failed to show how this exposure caused an injury to
his lungs. Appellant’s pulmonary specialist did not review the May 23, 2005 mold assessment in
Room H27, which stood as the best evidence of the nature of appellant’s exposure.4 The Board
noted that sound medical reasoning was particularly important where he had a history of
pneumonia, where others at work appeared to have the flu when he began to feel ill and where he
was diagnosed with and aggressively treated for pneumonia.5
In the second appeal,6 the Board found that the medical opinion evidence continued to be
insufficient to establish causal relationship. The Board stated that a specialist in pulmonary
diseases should review the May 23, 2005 mold assessment in Room H27 and account for
appellant’s activity in the room and the duration of his exposure.7 The specialist, the Board
stated, must soundly explain, with medical reasoning sufficient to convince a lay adjudicator,
that appellant’s time in Room H27 caused an injury to his lungs. He must explain the nature of
that injury and must cite the factual and medical evidence that logically supports causal
relationship. The relevant facts of this case, as they appeared in the record at the time of the
Board’s prior decision, are hereby incorporated by reference.

2

Docket No. 07-921 (issued July 26, 2007).

3

Appellant, a 52-year-old criminal investigator, filed a claim alleging that he sustained an injury to his lungs on
March 7, 2006 when he was exposed to mold or fungus in the performance of duty. He entered a records room and
noticed what appeared to be mold on the files and other surfaces. Appellant was in the room for approximately 15
minutes and the following week, he stated that he was coughing and felt like he had the flu.
4

Another mold assessment was conducted in early December 2006.

5

Appellant last smoked cigarettes in 1973. On January 31, 2001 he saw an internist following urgent care for a
productive cough, which he thought was pneumonia. Appellant was treated with medication for bronchitis. He saw
an internist on October 8, 2003 for, among other things, coughing up blood. The past medical history noted
“pneumonia 1983.” The diagnosis included hemoptysis, rule out pneumonia. Appellant sought urgent care the next
day and complained of coughing up greenish phlegm. An x-ray showed a minimal collapse of the left lung base
with no focal mass or infiltrate. Appellant’s diagnosis was upper respiratory infection, most likely viral. He slowly
improved but had a persistent, dry, hacking cough intermittently with coughing jags lasting two to three minutes,
causing shortness of breath. Appellant began sleeping sitting up and awoke hourly with the cough. He was
diagnosed with post viral hyperreactive airway. A pulmonary function study was obtained on March 16, 2004. On
March 3, 2005 appellant had a swab sample taken of his pharynx for a viral culture. On April 15, 2005 when he was
treated for low blood sugar and vagal reaction, he reported that he had been in recent good health but for a
“prolonged influenza,” making him real sick and off and on dizzy. On March 17, 2006 10 days after his exposure in
Room H27, appellant provided a history of upper respiratory infection followed by shortness of breath “increasing
over last several weeks.”
6

Docket No. 09-67 (issued May 22, 2009).

7

Appellant told the Occupational Health & Safety Specialist that he was in Room H27 for approximately
15 minutes. On November 7, 2006 he testified that he left the room as soon as he confirmed the presence of mold.

2

Appellant requested reconsideration and submitted the April 6, 2010 report of
Dr. Ernest P. Chiodo, Board-certified in internal and occupational medicine and as well as public
health and general preventative medicine, who is also a certified industrial hygienist. Dr. Chiodo
noted that appellant had no history of any pulmonary disease other than a possible episode of
“walking pneumonia” in the mid-1980s, which, if it did exist, resolved without treatment. He
stated that appellant was called upon to investigate a medical records storage vault that had been
closed after a flood a number of years previously. Appellant spent a relatively short time
investigating the storage vault, which was heavily contaminated with mold. The black mold
covered the walls, floor and file storage cabinets. Appellant stated that the mold contamination
on the floor was about one inch in depth and he walked over the mold-covered floor without
respiratory protection.
Dr. Chiodo stated that, approximately one week later, appellant developed flu-like
symptoms, including shortness of breath and cough productive of greenish sputum, which then
became brownish. Symptoms continued over the course of about one week. Appellant finally
had an episode of near loss of consciousness at work, which led to an evaluation showing a
pneumonic process. He was hospitalized and ultimately had a lung biopsy demonstrating focal
chronic interstitial pneumonia consistent with hypersensitivity pneumonia.
Dr. Chiodo described his physical examination of appellant. Findings included marked
Velcro crackles in the lung bases on inspiration. He noted that peer-reviewed literature
supported the assertion that allergic disease may be caused by mold antigen exposure, though the
quotation he cited stated that pathogenesis of all hypersensitivity disease involves repeated
antigen exposure and that time is required for the body to develop an immunological
sensitization: “Therefore, latency (absence of response or disease on first contact) is
characteristic of all hypersensitivity diseases.” Dr. Chiodo offered his opinion on causal
relationship:
“It is my opinion to a reasonable degree of medical and scientific certainty as both
a physician and a Certified Industrial Hygienist that [appellant’s] interstitial lung
disease in the form of hypersensitivity pneumonitis was cause[d] by his mold
exposure in the Cleveland Veterans Administration Medical Center. [Appellant]
clearly had a massive exposure to mold spores that would be released by his
walking without respiratory protection in a one inch deep ‘carpet’ of mold on the
floor of the storage vault. His onset of disease shortly after entering into the
heavily mold contaminated storage vault is a classic presentation of
mold[-]induced hypersensitivity pneumonitis.”
On June 3, 2010 the Office reviewed the merits of appellant’s claim but denied
modification of its September 19, 2008 decision. It found that Dr. Chiodo’s opinion failed to
establish causal relationship.
On appeal, appellant’s representative contends that, although the medical evidence may
or may not be sufficient to meet appellant’s burden of proof, it raises an uncontroverted inference
of causal relationship and is sufficient to require further development. He argues that the Office
should further develop the factual or medical evidence including appellant’s possible exposure to
mold in the subbasement of Building 2 on the Brecksville Campus earlier on March 7, 2006.

3

LEGAL PRECEDENT
The Act provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.8 An employee seeking benefits under the
Act has the burden of proof to establish the essential elements of his claim. When an employee
claims that he sustained an injury in the performance of duty, he must submit sufficient evidence
to establish that he experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged. He must also establish that such event, incident or exposure caused
an injury.9
Causal relationship is a medical issue10 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,11 must be one of reasonable medical certainty12
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.13
ANALYSIS
Dr. Chiodo, an internist, described heavy mold contamination in the medical records
storage vault. He stated that black-colored mold covered the walls, floor and file storage
cabinets. Dr. Chiodo noted that the mold contamination on the floor was about one inch in depth
and that appellant walked over this “carpet” of black mold without respiratory protection,
thereby causing a massive exposure to mold spores.
The problem with this history is that it is does not find good support in the record. A
visual inspection in February 2005 noted that the floors in one area of Room H27 showed quite a
bit of debris had accumulated. What kind of debris is unknown. The memorandum stated that
“disturbing this debris could possibly disturb moulds [sic] that are at rest in the debris.” What
mold, if any, was at rest in the debris is also unknown.
The mold assessment of Room H27 on May 23, 2005 -- nine months before appellant
entered the room -- mentioned nothing about the floor. Medical files located in the northeast
corner of the room contained visible mold contamination. Surface samples collected on those
medical files indicated numerous counts of Aspergillus/Penicillium, Botrytis and Hyphal
8

5 U.S.C. § 8102(a).

9

E.g., John J. Carlone, 41 ECAB 354 (1989).

10

Mary J. Briggs, 37 ECAB 578 (1986).

11

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

12

Morris Scanlon, 11 ECAB 384, 385 (1960).

13

William E. Enright, 31 ECAB 426, 430 (1980).

4

fragments. Air samples indicated elevated levels of Aspergillus/Penicillium and Stachybotrys.
The walk-through evaluation describes the visual inspection of the room with no mention of any
mold contamination on the floor.
On June 9, 2006 appellant described what happened on March 7, 2006. It appears he
entered the room at the mezzanine level and walked down the side ramp to the file room. As
appellant looked between the shelving units for evidence of anyone sleeping in the area, he saw
what appeared to be mold on a few of the files. The more he looked, the more he thought he
saw. After going back up the ramp and turning on some of the lights, appellant went back down
to check if, in fact, there was mold on the files. There was and it looked like there was mold on
other surfaces as well. Appellant left and determined that there were no signs that anyone had
been using the area for sleeping.
This was appellant’s most contemporaneous and most detailed description of what he did
and what he saw on March 7, 2006. He made no mention of the floor. However, when appellant
testified before an Office hearing representative on November 7, 2006, he stated that there was
mold everywhere: on the files, on the walls, on the ceiling and on the floor.
The mold assessment in early December 2006 -- nine months after appellant’s
exposure -- showed a higher concentration of mold in the air outside the medical center than in
Room H27 or the mezzanine. A December 13, 2006 memorandum from the Occupational
Health & Safety specialist explained: “The heavy mold concentrations are on the records -- if
not disturbed by handling, it will not go airborne.” This is consistent with the June 28, 2006
report of the employer’s injury compensation specialist that the mold in Room H27 was confined
predominantly to the file cabinets themselves and, according to Occupational Health & Safety,
very few spores would have been circulating in the air. She added: “The employee
acknowledges that [appellant] did not open or touch any cabinets or files.”
On August 20, 2008 appellant stated that he was told that his exposure came from the
spores that had fallen off the files to the floor. His account of what happened on March 7, 2006
now included walking through dust that was a quarter-inch to a half-inch deep, which caused
spores and dust to become airborne. Appellant stated that breathing this spore-containing dust
caused his illness. He stated that his physicians told him that only one spore could cause his
illness.
In April 2010, appellant told Dr. Chiodo that he had spent his time in the medical records
room walking on a one-inch carpet of black mold. It was on that basis factual history, that
Dr. Chiodo described the room as heavily contaminated with mold and described appellant as
massively exposed to mold spores. The Board finds that this is not a proper foundation for an
opinion on causal relationship. Dr. Chiodo should have reviewed the mold assessments obtained
in May 2005 and December 2006. This was the most objective evidence of appellant’s exposure.
Dr. Chiodo should have reviewed appellant’s June 9, 2006 statement. This was the most
contemporaneous and most reliable description of what he did and what he saw in Room H27.

5

Medical conclusions based on inaccurate or incomplete histories are of diminished probative
value.14
There is no basis in the factual record for Dr. Chiodo’s history that appellant became
massively exposed to mold spores when he walked without respiratory protection on a one-inch
deep carpet of black mold. Indeed, the Board can find no reliable evidence that appellant
disturbed any mold while walking in Room H27. The February 2005 memorandum speculated
that disturbing debris in one area of the room could possibly disturb molds at rest. Those who
conducted the mold assessments also walked about the room and were keenly aware of the mold
contamination. For them any mold on the floor was not an issue.
Dr. Chiodo also based his opinion on an incomplete medical history. He stated that
appellant had no history of any pulmonary disease other than a possible episode of walking
pneumonia in the mid-1980s, which he seemed to doubt. Dr. Chiodo found that appellant had no
significant pulmonary history prior to his exposure on March 7, 2006, but the record shows
otherwise. As noted, appellant had a significant pulmonary history: smoking, pneumonia,
bronchitis, hemoptysis rule out pneumonia, post viral hyperreactivity airway and an apparently
“prolonged influenza” in 2005.15 Not to be overlooked is the history appellant provided on
March 17, 2006, stating that he had an upper respiratory infection followed by shortness of
breath “increasing over last several weeks.” This indicated that he had begun to experience
pulmonary symptoms before he entered Room H27 on March 7, 2006.
Any physician providing an opinion on whether appellant’s workplace exposure on
March 7, 2006 caused his pulmonary disease has an obligation to review the medical record,
address his history and treatment and explain the relationships, if any, on his pulmonary
condition after March 7, 2006. Dr. Chiodo offered his opinion on causal relationship with
essentially no discussion of appellant’s past medical history. He made no mention of the fact
that, when appellant began to feel ill, others at work appeared to have the flu.
The Board also finds that Dr. Chiodo’s medical reasoning is of diminished probative
value. Dr. Chiodo noted that, one lung biopsy -- there were several, the results of which he
should address -- showed focal chronic interstitial pneumonia, consistent with hypersensitivity
pneumonia. Given appellant’s massive exposure from walking on a one-inch carpet of black
mold, followed quite shortly by the onset of disease, Dr. Chiodo concluded that appellant’s
exposure had caused this interstitial lung disease.
Before he offered this opinion, Dr. Chiodo quoted a 1999 publication from the American
Conference of Governmental Industrial Hygienists, which he described as a reliable authority.
He stated that citations from this publication were reflective of recognized and generally
accepted methodology by the medical and scientific community. This publication, Dr. Chiodo
stated, supported the assertion that allergic disease may be caused by mold antigen exposure.
14

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little diminished probative value
because the history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987)
(addressing factors that bear on the probative value of medical opinions).
15

See supra note 5.

6

According to the quotation Dr. Chiodo selected, the pathogenesis of all hypersensitivity
disease involves repeated antigen exposure and an immunological sensitization of a host to an
antigen. This sensitization requires time to develop in the body, so latency or the absence of
response or disease on first contact, is characteristic of all hypersensitivity diseases. Dr. Chiodo
did not explain how this pathogenesis was consistent with his opinion that appellant’s one-time
exposure on March 7, 2006 caused disease only days later. The repeated antigen exposure and
the absence of response on first contact do not appear to be present in this case. Dr. Chiodo did
not fully reconcile his opinion with the passage he quoted. Apart from the incomplete and
inaccurate factual and medical history, his opinion lacks sufficient medical rationale to establish
the critical element of causal relationship.16
The Board finds that appellant has not met his burden of proof. The medical opinion
evidence he submitted to support his request for reconsideration was based on an incomplete and
inaccurate factual history as well as a lack of sound medical reasoning. The Board will therefore
affirm the Office’s June 3, 2001 decision denying appellant’s injury claim.
Appellant’s representative stresses the importance of a careful recitation and review of
the facts. The Board finds that Dr. Chiodo’s opinion is of diminished probative value for the
reasons stated. The representative also argues that, although the medical evidence may or may
not be sufficient to meet appellant’s burden of proof, it raises an uncontroverted inference of
causal relationship and is sufficient to require further development. The Board does not find
Dr. Chiodo’s opinion sufficiently supportive of appellant’s claim to raise an inference of causal
relationship or to warrant setting aside the denial of compensation for further development.
Dr. Chiodo’s opinion is of diminished weight.
CONCLUSION
The Board finds that appellant did not establish that his occupational exposure to mold on
March 7, 2006 caused a pulmonary injury. The medical opinion evidence does not establish the
critical element of causal relationship.

16

Medical conclusions unsupported by rationale are of little probative value. Ceferino L. Gonzales, 32 ECAB
1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

7

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 10, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

